PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4037


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

REGGIE ANDRE BECKTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.    W. Earl Britt,
Senior District Judge. (7:11-cr-00061-BR-1)


Argued:   December 12, 2013                Decided:   January 21, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by published opinion. Judge Motz wrote the opinion, in
which Judge Keenan and Judge Thacker joined.


ARGUED: Richard Croutharmel, Raleigh, North Carolina, for
Appellant.    Kristine L. Fritz, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.        ON BRIEF:
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.
DIANA GRIBBON MOTZ, Circuit Judge:

       A jury convicted Reggie Andre Beckton of two counts of bank

robbery in violation of 18 U.S.C. § 2113(a).                             Beckton appeals,

contending       that   the   district   court          abused      its      discretion    in

refusing to permit him to testify in narrative form, and erred

in forcing him to choose between his right to testify in his own

defense and his right to represent himself.                              For the reasons

that follow, we affirm.



                                         I.

       In May 2011, a grand jury indicted Beckton on two counts of

robbery     of     federally      insured        banks        in     Wilmington,        North

Carolina.     A year later, after a two-day trial, a jury convicted

him on both counts.

       In the months leading up to Beckton’s trial, the district

court appointed three different public defenders to represent

him.       Because      Beckton    alleged            conflicts         of   interest     and

personality with the first lawyer and made crude sexual remarks

to the second, the court permitted each of them to withdraw.

       A   week    before     trial,   Beckton             made    an    oral    motion    to

disqualify his third court-appointed attorney, Thomas Manning.

The    district    court      denied   the       motion      after      determining       that

Beckton’s objections to Manning did not constitute a conflict of

interest    warranting        appointment        of    a    fourth      public   defender.

                                             2
The     court    also     denied        Beckton’s        eleventh-hour         request   to

postpone his trial.             Rather than proceed with Manning as his

lawyer, Beckton stated that he wanted to represent himself at

trial.      The court acknowledged that Beckton had the right to

appear    pro   se,     but    strongly      cautioned         him   against     doing   so.

Explaining that Beckton would be bound by the same rules of

evidence and procedure as trained lawyers, the court advised

Beckton that self-representation was not in his best interest.

When Beckton insisted, the court permitted him to proceed pro

se, with Manning serving as standby counsel.

        On the first day of trial, the court again warned Beckton

about    the    inadvisability          of   appearing        pro    se.     But   Beckton

responded that he was “confident about [his] decision.”                                  The

court    then    reviewed       the     basics      of    courtroom        procedure     for

Beckton’s benefit, stressing that Beckton needed to “follow all

of th[e] rules,” and warning him that “outbursts or comments

addressed to the jury or to the [c]ourt are not permitted by the

rules and w[ould] not be tolerated.”

      The     court’s     warnings       went     unheeded.          Beckton     repeatedly

sought to present to the jury inadmissible evidence and improper

arguments.        Indeed,       in    the    course      of    his   opening     statement

alone, he impugned the honesty of the prosecutor; claimed that

the   State     charges       against    him,     based       on   the   “same   evidence”

about to be put to the jury, had been dismissed “for a reason”;

                                              3
and argued –- after repeatedly asserting to the district court

his desire to appear pro se -- that he had been denied his

constitutional right to counsel.

        At the close of the prosecution’s case, Beckton indicated

that he wished to take the stand in his own defense.                Without

the jury present, the court advised Beckton that of course he

could do so, but if he did, he would not be permitted to present

narrative testimony.      Instead, like all other witnesses, Beckton

would    have   to   proceed   in   question-answer   form    so   opposing

counsel could object to a question before it was answered.

     In response, Beckton proposed that he draft questions that

Manning, his standby counsel, would ask him.          The court rejected

this plan, stating that Beckton could not “have it both ways.”

The court explained:      Either Manning would assume control of the

case and question Beckton, or Beckton would retain control and

present his testimony by questioning himself.                Beckton could

not, however, both represent himself and have standby counsel

pose questions to him.         Beckton opted to continue pro se and

question himself.     When the jury returned, the court explained:

     [The defendant will] have to ask himself a question
     and then answer the question, and the reason for that
     is the evidence is presented in a question-and-answer
     format. It allows the opposing party to object to the
     question because it may be an improper thing for the
     jury’s consideration –- you’ve seen that throughout
     this trial –- so obviously the defendant is not
     allowed to do any different from any other witness.
     He can’t just get up on the witness stand or where he

                                      4
       is now and make a narrative statement to you -– he
       can’t do that.    So it may be a little awkward, but
       we’ll get through it.

       Beckton   then    began   to   testify,     but   did   so    in   narrative

form.    The court stopped him and provided sample questions he

might ask.       When Beckton replied that he was given only a few

days to prepare his case and demanded to know why he had to

“keep quiet about this corruption,” the court asked the jury to

leave the room.

       A lengthy discussion ensued.            Ultimately, the court asked

Beckton:      “Do I have your assurance that if I bring the jury

back that . . . [you will] ask the question and then give the

government an opportunity to object and then, depending on my

ruling, answer the question?”            Beckton reluctantly agreed, and

the court reconvened the jury.              But when Beckton again began to

testify in narrative form and accused the court of “favor[ing]

one    party,”   the    court    removed     the    jury.      The     court    then

presented Beckton with the choice of continuing to represent

himself -- without testifying on his own behalf -- or allowing

Manning to assume control of the case and direct his testimony.

Beckton responded that he “definitely” did not want Manning to

represent him.         The court confirmed that Beckton had no other

witnesses to call, marked the evidence closed, and recalled the

jury    for   closing    arguments.         The    following    day,      the   jury



                                        5
convicted     Beckton         on     both      counts      of     bank         robbery.          Beckton

timely noted this appeal.



                                                    II.

        Beckton       argues        that        the       district         court        abused         its

discretion       in    refusing          to    allow      him    to   testify         in    narrative

form.      He maintains that the court’s requirement that he proceed

in   question-answer           format         “served      only       to       make   [him]       appear

schizophrenic”          and        damaged       his      credibility            with      the     jury.

Appellant’s Br. at 6, 9.

      We    review      for        abuse       of     discretion           a    district         court’s

rulings on matters of trial management.                                 See United States v.

Woods, 710 F.3d 195, 200 (4th Cir. 2013).                                       Trial management

includes “such concerns as whether testimony shall be in the

form of a free narrative or responses to specific questions.”

Fed. R. Evid. 611 advisory committee’s note.                                      District courts

enjoy    broad    latitude          in    this        realm,     because         “[q]uestions          of

trial management are quintessentially the[ir] province.”                                         United

States v. Smith, 452 F.3d 323, 332 (4th Cir. 2006); see also

Woods, 710 F.3d        at     200.           So    long     as      restrictions           on    a

defendant’s           right         to        testify       are         not       “arbitrary           or

disproportionate to the purposes they are designed to serve,” a

district court will not be held to have abused its discretion.

Rock v. Arkansas, 483 U.S. 44, 55-56 (1987).

                                                     6
       In this case, the district court’s refusal to allow Beckton

to     testify     in    narrative          form        was     not     “arbitrary          or

disproportionate” to its purpose.                   As the court explained to

both Beckton and the jury, the court simply required Beckton,

like all other witnesses, to testify in this manner to assure

opposing counsel the opportunity to lodge any objection prior to

Beckton’s answer.         We find this rationale eminently reasonable,

particularly given Beckton’s repeated attempts during the trial

to   present     inadmissible       evidence       to    the    jury.         Indeed,       the

Federal   Rules     of   Evidence         direct    trial       courts    to     “exercise

reasonable     control    over      the    mode . . . of         examining       witnesses

and presenting evidence so as to make those procedures effective

for determining the truth.”               Fed. R. Evid. 611(a).               This duty is

no   different    for    pro   se    litigants.              Rather,   like     all    other

litigants,     they     must   comply      with     substantive         and     procedural

courtroom rules.         See Faretta v. California, 422 U.S. 806, 834

n.46    (1975)    (explaining        that       self-representation            is     not    a

license to ignore “relevant rules of procedural and substantive

law.”).

       Accordingly, the district court “was well within the proper

exercise of [its] discretion” in denying Beckton’s “request[]

that, as a pro se [litigant], he be permitted to testify in

narrative    form.”       Hutter     N.     Trust       v.    Door    Cnty.    Chamber      of

Commerce, 467 F.2d 1075, 1078 (7th Cir. 1972); cf. United States

                                            7
v. Gallagher, 99 F.3d 329, 332 (9th Cir. 1996) (holding that the

district court did not abuse its discretion in “restrict[ing]

defendant’s          right   to   testify       []    when   defendant        attempted   to

proceed in a narrative fashion”); see generally United States v.

Young, 745 F.2d 733, 761 (2d Cir. 1984) (noting that “a trial

judge has broad discretion in deciding whether or not to allow

narrative testimony”). ∗

        To be sure, it may be uncomfortable for a pro se litigant

to   question        himself,       and    a   court   could,      in   its    discretion,

permit a pro se litigant additional time to formulate questions.

But our task is “not to decide whether the court below chose the

best,       or   tidiest,    means        of   effecting     the   defendant’s        direct

examination.”          United States v. Nivica, 887 F.2d 1110, 1121 (1st

Cir.        1989);    see    also     id.      at    1122    (explaining       that   self-

examination “adequately permit[s] a [pro se] defendant to tell



        ∗
       At oral argument, counsel for Beckton maintained that the
district court’s refusal to permit narrative testimony was an
abuse of discretion because Beckton “could not get his head
around” how to proceed in question-answer form.    This argument
has no footing in law and no basis in fact.     Appearing pro se
does not relieve a litigant of his obligation to follow
legitimate rules. See Faretta, 422 U.S. at 834 n.46; Woods, 710
F.3d at 200.   Beckton, moreover, apparently had the ability to
follow the rules when he chose to do so. A high school graduate
with an associate’s degree in criminal justice and another 400
hours   of  training   through  correspondence   study,  Beckton
repeatedly demonstrated his ability to formulate questions
appropriate for witness examination when he cross-examined the
prosecution’s witnesses.


                                                8
his    side   of     the    story”).        Rather,      we    review       for   abuse      of

discretion only, and here there was none.

       Furthermore, rather than question himself, Beckton had the

option of permitting standby counsel to assume control of the

case   and    elicit       testimony      from   him.         But   Beckton       would   not

consent to this arrangement, insisting instead that he continue

to control the defense pro se and that standby counsel question

him.      As with its denial of Beckton’s request to testify in

narrative      form,       the    district       court        was    well       within    its

discretion in        rejecting this proposal.             See Nivica, 887 F.3d at

1121-22      (holding      that    the    district      court       did   not     abuse   its

discretion in requiring a pro se defendant to question himself,

rather than permitting standby counsel to do so).

       Although a criminal defendant has both a right to counsel

and a right to represent himself, those rights are “mutually

exclusive.”        United States v. Singleton, 107 F.3d 1091, 1100

(4th Cir. 1997).            In other words, a pro se defendant has no

right to standby counsel when he chooses to proceed pro se.                               See

id.     It follows, therefore, that a district court has “broad

discretion      to    guide       what,    if    any,     assistance         standby,        or

advisory, counsel may provide to a defendant conducting his own

defense.”       United States v. Lawrence, 161 F.3d 250, 253 (4th

Cir.   1998).        And    certainly,       “[a]    defendant        does      not   have    a

constitutional        right       to     choreograph     special          appearances        by

                                             9
counsel,” as Beckton wished to do here.              McKaskle v. Wiggins,

465 U.S. 168, 183 (1984).



                                     III.

      Beckton also argues that the district court impermissibly

forced him to choose between his right to represent himself and

his right to testify in his own defense when it compelled him to

choose between testifying pro se in question-answer form and

testifying in response to questions from standby counsel who

would then control the case.         We are not persuaded.

      As Beckton himself acknowledges, this argument rests on the

contention that the district court’s requirement that he testify

in question-answer format “was not an option authorized by law.”

Appellant’s Br. at 15 (“Beckton assumes he has established that

questioning himself using a question-and-answer format was an

arbitrary     and   disproportionate       restriction   on    his   right   to

testify.”).     As we have explained, however, this restriction was

well within the district court’s discretion.              Beckton was free

to testify pro se in his own defense; he simply could not do so

in narrative form.

      Beckton maintains that United States v. Midgett, 342 F.3d
321   (4th   Cir.   2003),   lends    him    support.     In    Midgett,     the

defendant sought to provide testimony his lawyer believed to be

false.   Although Midgett’s lawyer was not certain that Midgett

                                      10
intended to perjure himself, the lawyer nonetheless sought to

withdraw his representation.              Midgett, 342 F.3d at 323.            Instead

of    permitting    the   lawyer     to    withdraw,      however,    the    district

court “offered Midgett the choice of either acceding to defense

counsel’s      refusal    to   put   him     on    the   stand   or    representing

himself without further assistance from counsel.”                      Id.     Midgett

reluctantly chose to continue with counsel and forgo his chance

to    testify.      We    held   that      under     these   circumstances,        the

district court impermissibly forced Midgett “to choose between

two constitutionally protected rights: the right to testify on

his own behalf and the right to counsel.”                 Id. at 327.

       Midgett is no help to Beckton.                    Midgett was denied the

chance to exercise in tandem two constitutional rights -- the

right to testify and the right to assistance of counsel.                            In

this case, by contrast, the district court expressly afforded

Beckton       the   opportunity      to         simultaneously    exercise        both

constitutional rights he asserted -- the right to testify and

the right to represent himself.                  Beckton lost that opportunity

only when he repeatedly defied the court’s instruction to use

the    same    question-answer       procedure        required    of     all    other

witnesses.       Therefore, unlike Midgett, Beckton was not compelled

to choose between two constitutionally protected rights.




                                           11
                            IV.

     For the foregoing reasons, the judgment of the district

court is

                                                   AFFIRMED.




                             12